John I. Purtle, Justice, concurring. I concur because it should be clearly understood that the state cannot be allowed to use a nolle prosequi for the purpose of extending the time within which a trial must be held. The nolle prosequi may not be used as a subterfuge to give the state more time. Our speedy trial rules were neither written in haste nor without due consideration for the rights of the state and the people. Individual rights as guaranteed by the state and federal constitutions must be protected. If it sometimes causes the state to do a little extra work then so be it. Under the special circumstances of this case, I agree with the majority that good cause was shown for the nolle prosequi, and that therefore the period of delay was ex-cludable under A.R.Cr.P., Rule 28.3 (f).